DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/25/2020 (2), 01/19/2021(2), 03/25/2021 and 12/16/2021 has been considered by the examiner.
	
	Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. Missing claim 11 should be renumbered. Appropriate correction is required.
Preliminary Amendment
           Preliminary Amendment that was filed on 10/06/2020 is entered.

Claim Rejections - 35 USC § 112
Claim 12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the retina fundus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a reflector” must be shown or the feature(s) canceled from the claim(s).  
In Figure 1B reference numeral “140” should read “100” for “an imaging apparatus”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1720” in Figure 17. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “112” & “113” in Figure 1B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHINO (US PUB  20150374232).

	Regarding claim 1, YOSHINO teaches an apparatus (an ophthalmic apparatus 100A, FIGS. 1-2) for imaging and/or measuring a retina fundus of a subject (para. [0049]), the apparatus comprising: a housing (an imaging part 3 (3A), para. [0020]); a white light (a wavelength band or range of 700 to 880 nm) imaging device (a second light projecting optical system 20) supported by the housing; and a fluorescence (a 490-nm center wavelength) imaging device (a first light projecting optical system 10) supported by the housing (as shown in FIGS. 1 & 2A, para. [0025], also see para.  [0005], [0037] and [0048]-[0051]), wherein the white light imaging device and the fluorescence imaging device share at least a portion of a shared optical path (LC) within the housing (i.e., a first optical-path combining member configured to allow the imaging optical system and the first light projecting optical system to share at least part of an optical path with each other, para. [0007], also see para. [0077]).

Regarding claim 2, YOSHINO as set forth claim 1 further teaches the white light imaging device and the fluorescence imaging device share an imaging sensor (i.e., a monochrome or color image sensor/CCD/CMOS etc., para. [0029]-[0030]).

Regarding claim 3, YOSHINO as set forth claim 1 further teaches the white light imaging device (20) comprises a white light source (52A) (para. [0040]); the fluorescence imaging device (10) comprises at least one laser (14) (para. [0032]); and the apparatus further comprises an optical element (32A) configured to combine an optical path (LB) of light emitted from the white light source (52A) with an optical path (LA) of light emitted from the at least one laser (LED 14) such that the light emitted from the white light source and the light emitted from the at least one laser share the shared optical path (LC) (para. [0025]-[0026] and [0046], as shown in FIGS. 3A-B).

Regarding claim 5, YOSHINO as set forth claim 3 further teaches the shared optical path (LC) includes a path from the first optical element (32A) to an eye (E) of the subject, and from the eye (E) of the subject to the imaging sensor (as shown in FIG. 2A, para. [0029]-[0030]).

Regarding claim 6, YOSHINO as set forth claim 1 further teaches a reflector (a perforated mirror 34) in the shared optical path (as shown in FIG. 2A, para. [0040]), the reflector comprising an opening (an opening provided at the center of the perforated mirror 34) configured to allow light reflected from the retina fundus (ER) to pass through the reflector (as shown in FIG. 2A, 3A-B, para. [0026]).

Regarding claim 12, YOSHINO teaches a method (a method of the ophthalmic apparatus 100A para. [0054], FIGS. 1-2) comprising: imaging a retina fundus (ER) of a subject (i.e., a fundus image of a fundus ER of the examinee's eye E is obtained, para. [0021]) with a white light imaging device (20) and a fluorescence imaging device (10) which share, at least in part, an optical path (LC) (as shown in FIGS. 1 & 2A, para. [0007], [0025], [0077] and as set forth in claim 1 above).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO (US PUB  2015/0374232) in view of Khan et al. (US PUB 2011/0043756; herein after “Kahn”).	
						
Regarding claim 13, YOSHINO teaches a method comprising: imaging and/or measuring the retina fundus of a subject using an apparatus (a method of imaging the retina fundus using an ophthalmic apparatus 100A para. [0049] and [0054], FIGS. 1-2) comprising at least two imaging and/or measuring devices selected from a group comprising: a white light imaging device (20); a fluorescence imaging device (10) (para. [0025], FIG. 2A); and an optical coherence tomography device (para. [0086]); and determining a medical status of the subject based on an image captured during imaging and/or measuring (i.e., the conjugate position with the eye E may be determined by use of statistical data of eye structure (e.g., medical status), data of well-known Gullstrand's model eye, para. [0027] also see para. [0005]).
	YOSHINO teaches all limitations except for explicit teaching of determining a medical status of the subject based on an image captured during imaging and/or measuring.
	However, in a related field of endeavor Kahn teaches the specular reflectivity is substantially independent of the chemical composition behind the retinal surface and is substantially constant over the spectrum. Measurement of the specularly reflected light can be used to estimate the spectral absorption within the ocular lens and the aqueous and vitreous humours (intra-ocular transmission losses) and parameters that are also of medical interest, and that would normally contribute uncertainty to the diffuse reflectivity measurement. Knowledge of the level of absorption is also independently valuable to the ophthalmologist as it is indicative of certain health problems such as the presence of cataracts (para. [0048] and [0049], also see para. [0050]-[0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of the specularly reflected light can be used to estimate the spectral absorption within the ocular lens and the aqueous and vitreous humours (intra-ocular transmission losses) and parameters that are also of medical interest, indicative of certain health problems such as the presence of cataracts as taught by Kahn, for the purpose of a method for retinal health assessment comprising imaging the retinal fundus of a patient's eye at different wavelengths within a spectral range; determining spectral reflectivity of the retina for each pixel within a field of view (FOV); and assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 14, YOSHINO fails to teach determining the medical status comprises determining whether the subject suffers from an ocular disease.
	However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. the specular reflectivity is substantially independent of the chemical composition behind the retinal surface and is substantially constant over the spectrum. Measurement of the specularly reflected light can be used to estimate the spectral absorption within the ocular lens and the aqueous and vitreous humours (intra-ocular transmission losses) and parameters that are also of medical interest, and that would normally contribute uncertainty to the diffuse reflectivity measurement (para. [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of cataracts as taught by Kahn, for the purpose of a method for retinal health assessment comprising imaging the retinal fundus of a patient's eye and assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 15, YOSHINO fails to teach the ocular disease comprises age-related macular degeneration (AMD).
	However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration (AMD), diabetic retinopathy, glaucoma, cataracts, etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 16, YOSHINO fails to teach the ocular disease comprises Stargardt's disease.
           However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration (Stargardt's disease), diabetic retinopathy, glaucoma, cataracts, etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.
                                                    
Regarding claim 17, YOSHINO fails to teach the ocular disease comprises diabetic retinopathy.
	However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 18, YOSHINO fails to teach the ocular disease comprises macular edema.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration (macular edema), diabetic retinopathy, glaucoma, cataracts, etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 19, YOSHINO fails to teach the ocular disease comprises a macular hole.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of cataracts, macular degeneration (a macular hole), diabetic retinopathy, glaucoma etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 20, YOSHINO fails to teach the ocular disease comprises eye floaters.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (eye floaters) as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 21, YOSHINO fails to teach the ocular disease comprises glaucoma.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 22, YOSHINO fails to teach the ocular disease comprises retinal detachment.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (retinal detachment) as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 23, YOSHINO fails to teach the ocular disease comprises cataracts.
	However, in a related field of endeavor Kahn teaches Knowledge of the level of absorption is also independently valuable to the ophthalmologist as it is indicative of certain health problems such as the presence of cataracts (para. [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of the specularly reflected light can be used to estimate the spectral absorption within the ocular lens and the aqueous and vitreous humours (intra-ocular transmission losses) and parameters that are also of medical interest, indicative of certain health problems such as the presence of cataracts as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Regarding claim 24, YOSHINO fails to teach the ocular disease comprises macular telangiectasia.
However, in a related field of endeavor Kahn teaches a number of flexible measurement capabilities into a bench top instrument, which facilitates advanced clinical research measurements for monitoring the metabolic and anatomical activity of the eye to detect, at the earliest stage, activity that could lead to the onset of blinding eye diseases such as macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (para. [0154]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO such that measurement of intra-ocular transmission losses such as the presence of macular degeneration, diabetic retinopathy, glaucoma, cataracts, etc. (macular telangiectasia) as taught by Kahn, for the purpose of assessing retinal health based on the spectral reflectivity of the retina.

Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHINO in view of Khan, and further in view of Cadavid et al. (US PUB 2018/0148505; herein after “Cadavid”).

Regarding claim 25, YOSHINO in view of Kahn fails to teach determining the medical status comprises determining whether the subject suffers from a non-ocular disease.
	However, in a related field of endeavor Cadavid teaches chronic or prophylactic administration, of the agent occurs after a lesion (e.g., an MS or AON lesion), in an area that has not suffered detectable neuronal damage. In one embodiment, the treatment occurs in an area prior to irreversible neuronal damage. For example, the subject can have an AON diseased eye and does not show a detectable symptom in the other eye (referred to herein as the “fellow eye” or “normal eye”)… the subject can be treated with the reparative agent (e.g., a LINGO-1 antagonist), as a monotherapy or in combination, as a way of preventing or delaying the onset of the nerve disorder or condition in the normal eye or elsewhere in the brain or spinal cord (anywhere in the central nervous system or CNS) (para. [0024]). The CNS disorder (e.g., the CNS demyelinating disease) can be any condition, disease, disorder or injury associated with one or more of: demyelination, dysmyelination, axonal injury, loss of axonal area or axial diffusivity, or loss of neuronal synapsis/connectivity, and/or dysfunction or death of an oligodendrocyte or a neuronal cell (para. [0042]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that the subject can have an AON diseased eye and as a way of preventing or delaying the onset of the nerve disorder or condition in the normal eye or elsewhere in the brain or spinal cord (anywhere in the central nervous system or CNS)…The CNS disorder (e.g., the CNS demyelinating disease) (subject suffers from a non-ocular disease) as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease (see Abstract).

Regarding claim 26, YOSHINO in view of Kahn fails to teach the non-ocular disease comprises Alzheimer's.
	However, in a related field of endeavor Cadavid as set forth in claim 25 above further teaches Exemplary CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease (para. [0042]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including Alzheimer's disease.

Regarding claim 27, YOSHINO in view of Kahn fails to teach determining whether the subject suffers from Alzheimer's comprises determining a thickness of a retinal nerve fiber layer of the subject using the image.
	However, in a related field of endeavor Cadavid as set forth in claim 26 above further teaches Exemplary CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease (para. [0042])… one or more symptoms associated with the optic nerve disorder or condition (e.g., acute optic neuritis) includes one, two, three, four, five or more of visual loss, VEP latency delay (e.g., time for a signal to travel from the retina to the visual cortex), edema, inflammation, damage or demyelination of the myelin sheath covering the optic nerve and axons, loss of retinal fiber layer, or loss of retinal ganglion cell layer (para. [0044]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease, and loss of retinal fiber layer (thickness of a retinal nerve fiber layer) as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including Alzheimer's disease.

Regarding claim 28, YOSHINO in view of Kahn fails to teach the non-ocular disease comprises Parkinson's.
	However, in a related field of endeavor Cadavid as set forth in claim 25 above further teaches Exemplary CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease (para. [0042]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including Parkinson's disease.

Regarding claim 29, YOSHINO in view of Kahn fails to teach determining whether the subject suffers from Parkinson's comprises determining a thickness of a retinal nerve fiber layer of the subject using the image.
However, in a related field of endeavor Cadavid as set forth in claim 28 above further teaches Exemplary CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease (para. [0042])… one or more symptoms associated with the optic nerve disorder or condition (e.g., acute optic neuritis) includes one, two, three, four, five or more of visual loss, VEP latency delay (e.g., time for a signal to travel from the retina to the visual cortex), edema, inflammation, damage or demyelination of the myelin sheath covering the optic nerve and axons, loss of retinal fiber layer, or loss of retinal ganglion cell layer (para. [0044]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease, and loss of retinal fiber layer (thickness of a retinal nerve fiber layer) as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including Alzheimer's disease.

Regarding claim 30, YOSHINO in view of Kahn fails to teach determining whether the subject suffers from Parkinson's comprises determining a measure of eye-tracking capability using the image.
	However, in a related field of endeavor Cadavid as set forth in claim 28 above further teaches Exemplary CNS disorders include, but are not limited to, CNS demyelinating diseases, CNS injury, Amyotrophic lateral sclerosis (ALS), Huntington's disease, Alzheimer's disease, Parkinson's disease (para. [0042]). The Scripps Neurological Rating Scale (SNRS) measures several parameters, including, mentation and mood; eyes and related cranial nerves, e.g., visual acuity, visual fields, eye movements (para. [0543]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include Parkinson's disease, and the Scripps Neurological Rating Scale (SNRS) measures eye movements (eye-tracking) as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including Parkinson's disease.

Regarding claim 31, YOSHINO in view of Kahn fails to teach the non-ocular disease comprises a concussion.
However, in a related field of endeavor Cadavid as set forth in claim 25 above further teaches assess patients recovering from concussion (para. [0552, lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOSHINO in view of Kahn such that CNS disorders include, but are not limited to,assess patients recovering from concussion as taught by Cadavid, for the purpose of detecting and/or treating a CNS demyelinating disease including a concussion.


Allowable Subject Matter
Claims 4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach, or renders obvious, regarding the fluorescent imaging device comprises a first laser configured to emit light at a first wavelength and a second laser configured to emit light at a second wavelength; and the apparatus comprises: a first optical element configured to combine the optical path of light emitted from the white light source with an optical path of light emitted from the first laser; and a second optical element configured to combine the optical path of the light emitted from the white light source and the optical path of the light emitted from the first laser with an optical path of light emitted from the second laser, such that the light emitted from the white light source, the light emitted from the first laser, and the light emitted from the second laser share the shared optical path.
Regarding claim 7, the prior art does not teach, or renders obvious, regarding a beam splitter configured to transmit light for the fluorescence imaging device to a fluorescence imaging sensor and reflect light for the white light imaging device to a white light image sensor.
Claims 8-10 depend upon allowable claim 7.
 	 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan et al. (US PUB 2011/0282331) teaches “Referring to FIG. 5B, the common-path configuration can be implemented by integrating the reference arm into the sample arm assembly, the integration is implemented by incorporating, for example, an optical coupler 560 or a prism 565 and a reflector 570 (e.g., a mirror) to couple the reference arm 575 and sample arm 580 into a single fiber 585. Signals in the single fiber 858 are then delivered to the interferometer 590. The foregoing components form an integration system that can be very small (e.g., on the order of a few millimeters), where both reference arm and sample arm share an effectively common path”, para. [0063].	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 23, 2022